359 U.S. 313 (1959)
FORE
v.
TOTH.
No. 740.
Supreme Court of United States.
Decided April 20, 1959.
APPEAL FROM THE SUPREME COURT OF OHIO.
Maurice F. Hanning and J. King Rosendale for appellant.
Charles C. Redmond for appellee.
Jack P. F. Gremillion, Attorney General of Louisiana, filed a brief for the State of Louisiana, as amicus curiae, in support of appellant.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for certiorari, certiorari is denied.
MR. JUSTICE STEWART took no part in the consideration or decision of this case.